Citation Nr: 0729924	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  96-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder with reactive depression, evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  That decision denied the veteran's claims for an 
increased rating for dysthymic disorder with reactive 
depression and a total disability evaluation based on 
individual unemployability.

The Board issued a decision in March 1999 that denied an 
increased evaluation for dysthymic disorder.  In the 
Introduction to that decision, the Board acknowledged that 
the veteran's April 1998 statement that he wished to withdraw 
a previously perfected appeal of the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  The veteran appealed the March 1999 Board 
decision to the United States Court of Veterans Claims 
(Court).  In April 2001, the Court vacated the March 1999 
decision and remanded the matter to the Board to address due 
process concerns.  The Board subsequently reinstated the 
veteran's appeal of the issue of entitlement to TDIU.  

The Board remanded this matter to the RO in November 1997, 
November 2003, and, most recently, in March 2006.  In the 
March 2006 remand, the Board directed that the veteran be 
afforded a VA examination and that the examiner provide a 
medical opinion as to the severity of his dysthymic disorder 
and the effect of this disability on the veteran's 
employability.  Those actions completed, the matter has been 
returned to the Board for appellant consideration.  


FINDINGS OF FACT

1.  The veteran's dysthymic disorder with reactive depression 
is in remission; resulting in no more than mild memory loss 
but with no impaired judgment; impaired abstract thinking; 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; disturbance of motivation 
or mood; difficulty in understanding complex commands; or any 
difficulty or impairment in establishing and maintaining 
effective or favorable work and social relationships with 
people; and does not result in occupational and social 
impairment with reduced reliability and productivity, or  
reduce his reliability, flexibility or efficiency levels such 
as to result in considerable industrial impairment.  

2.  The veteran is not unable to secure and follow a 
substantially gainful occupation solely due to his service-
connected disabilities, singly or in combination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for dysthymic disorder with reactive depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16(c), 4.129, 4.130, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9405 (2006). 

2.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(1996 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Generally, VCAA notice must be provided prior to the initial 
unfavorable adjudication by the RO.  Id. at 120.  However, in 
this case VA did not err by failing to provide this notice 
prior to the initial decision because the initial 
adjudication preceded enactment of the VCAA in November 2000.  
Id; VAOPGCPREC 7-2004.  In such cases, the veteran does have 
the right to VCAA content-complying notice and subsequent VA 
process.  Pelegrini 18 Vet. App. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
February 2004, June 2005, and March 2006.  The February 2004 
letter addressed notice with regard to the veteran's claim 
for an increased rating for dysthymic disorder.  This letter 
informed the veteran of the requirements of a claim for an 
increased rating, that is, that the evidence must show that 
his dysthymic disorder had gotten worse.  He was told of his 
and VA's respective duties in obtaining evidence and provided 
with a list of evidence already of record.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The June 2005 letter provided 
the veteran with similar notice regarding his claim for TDIU, 
specifically informing him of the requirements for a 
successful claim for TDIU.  The March 2006 letter provided 
the veteran with additional notice regarding assignment of 
disability ratings and notice as to the assignment of 
effective dates.  

Since issuance of these letters, the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he has had the opportunity to 
submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additional evidence has been 
submitted, in the form of a medical opinion letter from Carol 
J. Schneider, Ph.D. and VA examination reports dated in March 
2004 and October 2006.  The veteran has submitted additional 
argument by letters dated in April 2005 and February 2006 and 
by letters from his attorney dated in April and July 2005.  
Additional process was afforded the veteran by the RO's 
issuance of supplemental statements of the case (SSOCs) dated 
in May 2004, September 2005, and March 2007.  Because the 
Board is denying his claims, any questions regarding 
assignment of an effective date are moot.  For these reasons, 
the veteran cannot be prejudiced by the timing of VCAA 
notice.  

Service medical records are associated with the claims file, 
as are records and reports from the Social Security 
Administration (SSA) as well as from VA and non-VA health 
treatment providers.  The veteran has not requested VA 
assistance in obtaining any other records.  Appropriate VA 
examinations were afforded the veteran in December 1995, 
March 2004, and October 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings

Factual background

The veteran filed his current claims in December 1994.  Given 
that evidence submitted by the veteran in support of his 
claims refers extensively to events alleged to have occurred 
many years prior to December 1994, a summary of the 
disability history from the veteran's service to the date of 
claim is in order.  

Service medical records from June 1968 show treatment for 
left sacro-iliac pain sustained as a result of stooping over 
to lift heavy objects two weeks earlier.  May and June 1968 
notes indicate that the veteran suffered back strain while 
lifting a six gallon can of milk and had had similar 
occurrence in May 1966.  Additional notes from May and June 
1968, report changing a bandage dressing, although the note 
does not elaborate on the location or reason for the bandage.  
Other entries show treatment for gastro-intestinal problems, 
including hookworm infestation in February 1967.  There were 
no other entries indicating and injuries.  The veteran's DD 
Form 214 indicates receipt of the National Defense Service 
Medal, the Rifle Marksman Badge, the Good Conduct Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  His 
military occupational specialty was rifleman and he had 2 
years and 27 days of foreign and or sea service.  

Post service, the first report of a service-connected 
disability is in November 1968 VA clinical notes containing 
the veteran's report of injuring his back in 1966 after 
lifting fifty pounds.  Service connection for a myositis of 
the lumbar area was established in an August 1968 rating 
decision and a noncompensable rating was assigned.  

In a letter dated in August 1974, the veteran sought a higher 
evaluation for his back disability, stating that he injured 
his back while participating in infantry training in December 
1965 and then once again when lifting a heavy box in a supply 
room in June 1968.  He also reported that his back injury had 
been a significant factor in disqualifying him for a number 
of civilian jobs, explaining that when he mentioned his back 
injury, employers turned him down for jobs.  

In a statement received by the RO in February 1978, the 
veteran presented argument that his back disability was more 
severe than indicated by his disability rating.  He reported 
first injuring his back during training at Camp Pendleton, 
California in November 1965, reinjuring his back in May 1966, 
allegedly as the result of carrying weapons of four wounded 
soldiers as well as helping to carry a wounded soldier.  He 
also reported that he reinjured his back lifting milk cans in 
May 1968.  

SSA records indicate that the veteran was awarded disability 
benefits commencing in May 1977 for degenerative disc 
disease.

A letter from Donald S. Jensen, M.D., dated in May 1978 and 
under the letter head of Greeley Psychiatric Clinic, reported 
that the veteran was depressed due to his back condition.  
Also of record are letters and reports from Robert B. Perry 
M.D.  In a June 1978 report, Robert B. Perry, M.D., recorded 
the veteran's report that he had injured his back running up 
a hill in 1965 and, also in 1965, carrying wounded soldiers 
during combat duty in Vietnam.  He also recorded the 
veteran's report that he reinjured hurt his back lifting milk 
containers in May 1968.  In a letter dated in September 1978 
and addressed to John Hoyman, Attorney at Law, who 
represented the veteran before the SSA, Dr. Perry indicated 
that he had reexamined the veteran and that the veteran had 
been totally disabled since February 1977.  Dr. Perry also 
informed Mr. Hoyman that he would be available to testify the 
following month concerning the veteran's health and that the 
usual charges for preparation and attendance could be 
discussed.  In a letter the following month Dr. Perry stated 
that the veteran was unable to work gainfully because of back 
pain and depression.  In a report dated in March 1979, Dr. 
Perry provided a diagnosis of post-traumatic back pain 
reaction with multiple trauma, traumatophobia, and severe 
depression, slightly improved.  

In March 1979, the veteran was granted service connection for 
reactive depression, described as depression resulting from 
his back injury, and assigned a 30 percent evaluation.  This 
rating decision also increased the evaluation of his back 
disability to 40 percent and recharacterized the disability 
as lumbosacral strain with myositis lumbar area with 
narrowing of disc space and degenerative disc disease

A VA examination report dated in July 1979 indicated that the 
veteran's back disability was unchanged.  At this time, the 
veteran stated that he was in pain of such severity that he 
could scarcely move.  The examiner reported that the veteran 
refused to participate in any meaningful way with the 
examination procedures, claiming that he believed 
participation would cause back pain.  This examiner also 
offered his observation that the veteran walked with a normal 
gait, was able to dress and undress without objection, and in 
doing so, demonstrated unilateral weight bearing quite well.  
He observed the veteran to have a full range of motion of 
both lower extremities and, that from a prone position, the 
veteran could sit up fully and bend fully forward.  The 
examiner stated that it was his opinion that the veteran's 
pending claim with Workman's Compensation was an influential 
factor in his refusal to participate in an examination at 
this time.  Mental status examination of the veteran by a 
different physician on this same date provided diagnoses of 
depressive neurosis and passive aggressive personality 
disorder.  

A letter from a disability specialist addressed to the 
veteran and dated in February 1980, informed the veteran that 
the SSA had requested the disability specialist to develop 
current evidence to determine whether the veteran's condition 
continued to prevent him from working.  A subsequent 
statement by the veteran informed the SSA that although he 
had received notice to see an SSA doctor, the effect of his 
mental condition resulted in his inability to keep any kind 
of schedule.  

Also of record is a July 1980 letter addressed to Larry A. 
Littlefield, attorney and counselor, in which Dr. Perry 
reported the veteran's depression, childhood difficulties, a 
post service back injury, "an alarming situation during a 
Veterans Administration physical examination" in 1979, and 
that the veteran was in jail following rape and assault 
charges.  Dr. Perry remarked that the veteran showed 
pronounced trends toward dissociation, as well as post 
traumatic stress disorder with depression.  Dr. Perry also 
mentions that, in April 1980, after a request from SSA for 
another physical and psychological examination, the veteran 
called Dr. Perry in great agitation and in fear of 
maltreatment by the examiners.  Dr. Perry stated that soon 
thereafter he learned of rape and assault charges against the 
veteran.  Dr. Perry also reported that the veteran 
dissociated during this alleged assault, had no memory of the 
assault, and that he believed the veteran to be telling the 
truth.  This physician based his finding on the veteran's own 
reports of amnesia as well as the report of the veteran's 
wife that her mother had told her that the veteran referred 
to his mother-in-law by his wife's name during the assault.  

In June 1980, the veteran was hospitalized at a VA facility 
for complaints of depression with suicidal ideation, by his 
report, due to legal and financial difficulties.  At this 
time he reported that he had been charged with assault and 
sexual assault for wielding a machete against his mother-in- 
law in April 1980.  He provided details of this incident, 
remarking that it was sparked by his rejection letter for SSA 
disability benefits.  According to the veteran, his inability 
to work, coupled with his dislike of his mother-in-law, 
ingestion of alcohol, and this letter resulted in his attack, 
of which he claimed to have no memory.  

During this hospitalization, the veteran was found to have no 
delusions, hallucinations, or loosening of associations.  The 
hospital report indicates there was no previous history of 
amnesiac attacks.  The veteran was described as passive and 
depressed.  Of note, is the physician's comment regarding the 
criminal matter and the veteran's response.  According to 
this report, there was one court hearing during his 
hospitalization and the veteran's lawyer recommended that he 
stay in the hospital rather than attend the hearing, which 
the lawyer apparently attended without the veteran.  The 
physician found it interesting that at the time of discharge, 
four days after the court hearing, the veteran had still not 
contacted the lawyer to find out the outcome of the hearing.  
There is no statement as to how the VA physician learned of 
these matters.  

Also included in the record is an April 1981 letter from Mr. 
Hoyman, addressed to the SSA.  This letter reports that the 
veteran became "extremely irate, abusive and threatening" 
in the attorney's office.  Mr. Hoyman indicated that this 
incident was in conjunction with his informing the veteran 
that he would have to undergo a psychiatric evaluation with 
Dr. Annenberg, as requested by the SSA.  Mr. Hoyman also 
reported that he had learned from the veteran of the act that 
the veteran committed on the person of his mother-in-law.  
Mr. Hoyman suggested that the veteran not be scheduled for a 
medical examination through SSA but rather that SSA accept 
the report of Dr. Perry with respect to the veteran's mental 
disease.  

Of record are March 1981 VA examination reports concerning 
the veteran's back and psychiatric disabilities.  At this 
time he reported being unemployed for the previous three 
years due to these disabilities.  The examiner recorded the 
veteran's report that his back had been injured in military 
training and then again when he was carrying dead bodies in 
July of 1966 in Vietnam.  

Records received from the SSA include a June 1981 assessment 
by Spencer Annenberg, M.D.  Dr. Annenberg recorded the 
veteran's reported delusions and indicated that the veteran 
suffered psychological problems due to his experience in the 
Vietnam War.  This physician found evidence of diminished 
intellectual capacity but no evidence of delusions or 
hallucinations and found the veteran's speech and thinking to 
be normal.  He described the veteran's mood as sad and 
withdrawn but without evidence of anger.  A June 1981 SSA 
report found that the veteran's disability was continuing and 
indicated a diagnosis of passive dependent character disorder 
with depression.  

In October 1995, the RO denied the veteran's current claims 
for an increased evaluation for lumbosacral strain with 
myositis and degenerative disc disease, dysthymic disorder, 
hookworm infestation, and entitlement to a total rating based 
on individual unemployability.  This rating decision 
indicates that examinations were scheduled for the veteran 
twice in June, and twice in August, 1995.  He failed to 
report for these examinations.  

VA examinations of the veteran were conducted in December 
1995, by two different examiners, to determine the severity 
of his dysthymic disorder and his service-connected back 
disability.  Both examiners commented that they had reviewed 
his medical records in conjunction with the examinations.  A 
history since his last evaluation indicated that he had no 
formal mental health treatment and received no psychotropic 
medications; although he had received treatment for alcohol 
abuse.  The veteran did not describe any symptoms of 
depression, denied crying spells, stated that he felt calm 
and did not feel that he needed any psychiatric medications 
or treatment.  He reported that he had some intermittent 
difficulty remembering names and dates and that he could not 
concentrate as well as he would like.  He reported being able 
to read magazines, newspapers, and law journals at the 
library.  His appetite was adequate and his sleep was good 
except when pain caused him to awake, about once per week.  

During this examination, the veteran reported that he had 
lived with his daughter since July of 1995, prior to which he 
reported being homeless for seven years.  A typical day for 
the veteran involved arising at six in the morning, fixing 
breakfast, and going to an Alcoholics Anonymous (AA) meeting, 
which he attended two to four times per week.  He then 
typically visited other AA members, walked home, ate lunch, 
and spends several hours reading magazines, newspapers and 
law journals at the library.  This was followed by arriving 
home to relax, fixing his dinner and watching television 
until retiring to bed at nine in the evening.  Other reported 
activities included going to the park, fishing, going to 
movies, building models, drawing, and playing the guitar and 
piano.  He reported that he had a number of friends whom he 
saw on a regular basis.  

Mental status examination found the veteran to be alert and 
oriented to person, place and time, with logical speech and 
no loose associations.  His affect was mildly, but not 
markedly, constricted.  His mood was subdued but not 
appreciably depressed.  He denied hallucinations, delusions, 
and suicidal or homicidal ideations.  His recent and remote 
memory were intact for current events and past history.  The 
psychiatric assessment was history of dysthymic disorder with 
only minimal symptoms.  The examiner found the veteran's 
dysthymic disorder to be in a moderate state of remission.  

The contemporaneous VA examination of the veteran's lumbar 
spine revealed forward flexion to 35 degrees, extension to 20 
degrees with pain, lateral bending of 20 degrees, 
bilaterally, and lateral rotation of 10 degrees, bilaterally.  
There was no tenderness over the spine, no sciatic notch 
tenderness and no lumbar spasm.  

The examiner commented that when the veteran leaned forward 
with kyphotic arch to his upper back, when asked to attempt 
to touch his toes, he was able to achieve 35 degrees of 
forward flexion; however, but when he sat down to put his 
shoes on he was able to easily reach the floor to pull on his 
shoes and to pick up his hat and a tablet without apparent 
discomfort.  The examiner also commented that the veteran 
reported back pain with straight leg raising at 45 degrees 
but was able to sit upright with his legs extended in front 
of him while the examiner conducted other tests.  That 
physician offered his opinion that the veteran's verbalized 
reports of pain on examination were inconsistent with 
observation of the veteran, remarking that during this 
examination the veteran reported that he suffered from knee 
pain and cervical pain, however examination was negative for 
any objective manifestations.  

This physician also remarked that the veteran stated that he 
could not remember the dates of his last VA examination, 
stating that it was in 1988 or 1990, but the veteran was able 
to recall other dates easily and with specificity.  The 
veteran carried a cane during this examination and reported 
that he used it primarily for walking up stairs.  During the 
examination the veteran swung the cane, the cane making 
contact every three or four steps, and the examiner observed 
that he never appeared to put any weight on the cane.  This 
examiner stated that the veteran was able to perform a 
sedentary job where he is allowed to sit and stand as needed.  

In support of his claim, is a March 2002 letter addressed to 
the veteran's attorney, Mr. Kendall, from Carol J. Schneider, 
Ph.D.  Dr. Schneider, a clinical psychologist, reported her 
experience working with veterans suffering from PTSD and that 
she had co-authored a book, The Challenge of Chronic Muscle 
Pain.  She also reported her interest in the role of 
traumatic stress as related to physical symptoms, 
particularly chronic pain involving myofascial pain syndrome.  
Dr. Schneider provides the purpose of her letter, stating 
"[y]ou asked me to write a report in support of [the 
veteran's] request to have his psychoneurotic disorders 
disability rating increased from 30% because of 
unemployability."  She indicated that she had reviewed all 
records provided to her by the veteran's attorney.  

Included with Dr. Schneider's letter are appendices 
containing documents offered as evidence underlying her 
opinion.  Contained in Appendix A are copies of the 
previously described July 1980 letter from Dr. Perry and the 
April 1981 letter authored by Mr. Hoyman.  Labeled Appendix 
C, is a questionnaire filled out by the veteran, dated in 
January 2002 and entitled "Symptoms of Trauma."  Also 
included in this Appendix is a "Symptom Checklist for Head 
Injury and PTSD" and a "Cognitive Difficulties 
Questionnaire," both dated in that same month and both 
filled out by the veteran.  Contained in Appendix D are 
copies of two professional articles, one from the journal 
"Spine," dated in October 1993, and entitled "Myofasical 
Trigger Points Show Spontaneous Needle EMG Activity."  The 
other article is from the journal Psychophysiology, dated in 
1994, and entitled "Needle electromyographgic evaluation of 
trigger point response to a psychological stressor."

Dr. Schneider provided a list of four physical injuries 
suffered by the veteran during service.  These include 
injuring his back picking up a pack, being blown out of a 
vehicle that hit a land mine, but then after awakening from a 
10 minute unconscious state helping the wounded who were 
worse off than him; several weeks later being blown out of a 
tank by another land mine and again helping the wounded who 
were worse off than him, although this explosion also injured 
his back; and reinjuring his back when he was transferred to 
Hawaii from Vietnam.  She also related the veteran's reports 
of being attacked during a VA examination in 1979.  She 
appears to have offered her opinion that this maltreatment 
was an hallucination, and stated that the report made no 
sense unless one took into account the veteran's combat 
history.  Dr. Schneider reported the veteran's fear that if 
he is forced to attend another VA examination he would 
dissociate and might kill the examining doctor.  Dr. 
Schneider then reported that, after discussing with the 
veteran that he may have to report for a VA examination in 
connection with his appeals for VA benefits, he indicated 
that he would be able to do so if his daughter accompanied 
him.  

Dr Schneider also offered her opinion that the veteran's 
psychiatric condition caused chronic muscle pain and that he 
had active trigger points in all the muscles in his upper 
body.  She stated that "if you palpate the trigger points (I 
did), he has active trigger points in all the muscles in his 
upper body, including those in his hands."  She states that 
this muscle tightness along with his degenerative disc 
problems causes the worst pain to occur in his lumbar spine.  
She also provided the name of a non-VA civilian doctor and 
recommended that this physician could best document the 
veteran's a back disability through a non-painful 
examination.  She added that, according to the veteran, it 
was only VA doctors who brought about his traumatic 
psychosis.  

Dr. Schneider stated that she interviewed the veteran's 
daughter and that this daughter reported that the veteran 
spends most of his time lying on the floor due to his back 
pain.  The daughter also stated that the veteran told her of 
nightmares about Vietnam.  She reported that the veteran 
described comes into her room at night stating that he had 
heard her and her husband arguing, when, in reality, no 
argument was taking place.  She also related to Dr. Schneider 
that the veteran "was alone in the house in the bathtub and 
heard the sound of a very loud vacuum cleaner for three 
minutes."  His daughter went on to report that when she 
arrived home he was still in the bath but the vacuum cleaner 
was not plugged in.  Dr. Schneider then provided that this 
was an auditory hallucination.  

Dr. Schneider expressed her concern that the veteran's 
tendency to dissociate cannot be overstated and that his 
history of violent attacks supported her fear that he may 
kill a VA doctor who examined him.  She stated that because 
of the dissociated states the veteran experiences, he becomes 
psychotic and actually or potentially violent.  

Dr. Schneider went on to offer her opinion that the veteran 
was totally disabled from work and that his condition was 
deteriorating.  She said that she could support a 70 percent 
disability rating for his psychiatric disability and that he 
meets the criterion under the C.F.R. for that rating.  She 
supported this assessment by referencing his reported 
hallucinations, paranoid violent threats, and impaired 
impulse control.  She stated that much of the time his affect 
is blunted and he appears numb.  She concluded that he was 
unemployable.  She again warned of the danger of violence if 
the veteran was required to undergo a VA examination.  

In April 2004, the veteran underwent another VA examination, 
including review of the claims file by the examiner.  This 
examiner reported that the veteran had not received 
psychiatric treatment or medication for his mental health 
complaints since his last evaluation.  The veteran reported 
that he lived with his mother part of each week and his 
daughter the remainder of each week, and that he had not 
worked since 1977.  The veteran arrived for the examination 
in a wheelchair, accompanied by a male companion, whom the 
veteran referred to as "my caretaker."  Both the veteran 
and this companion indicated that this companion provided 
transportation for the veteran to such places as the doctor, 
library, store, and the Salvation Army, and assisted him by 
pushing him in his wheelchair.  According to the veteran he 
went to the Salvation Army to eat.  As to activities, the 
veteran reported that he fished, swam, and went to the local 
law library.  He also reported that he was considering 
attending law school.  Additionally he reported that he 
visited sick friends and helped them by praying over them and 
tending to other religious ministrations.  He reported 
reading several books, namely, The Conscience of the Courts 
and How to Publish Your Autobiography.  His companion 
reminded the veteran that he also reads the Bible.  

In reviewing his recent history the veteran had difficulty 
describing the prior weekend (the examination was conducted 
on a Tuesday) but remembered checking the mail on Saturday 
and going to the library on Sunday.  He also reported that on 
Monday he had gone across the street to get the newspaper at 
six o'clock in the morning, went to his daughter's house to 
check on his mail, ate at McDonalds, came to Denver for the 
examination, and spent the night in the hotel.  The examiner 
commented that the veteran allegedly got the newspaper with 
no assistance.  The veteran described a typical day of going 
to bed at eight in the evening, but when the examiner 
attempted to explore the veteran's sleep habits, he became 
defensive and said that he had no set schedule but got eight 
hours of sleep at night.  

Mental status examination was conducted with the veteran in a 
wheelchair.  The veteran gave the day's correct date but 
quickly interjected "that's only because you asked me, but 
on my own, I have to go to the calendar.  I am forgetful and 
mentally impaired."  Subtracting serial seven's resulted in 
one error and he correctly computed two mental mathematical 
tests.  There were no deficits in short or long term memory 
or in language function.  

The veteran answered in the affirmative to a question as to 
whether he suffered from auditory hallucinations, stating 
that "at one time I heard a lot of crowd of people."  He 
also endorsed experiencing delusions including that his 
lawyer had told him that he was being followed and that 
everyone's phone was tapped.  

Near the end of the interview, the examiner asked the veteran 
if he wanted to add anything that may have been overlooked.  
In response, the veteran stated "[m]ostly it is mentally 
impaired.  I go to a room and forget why I went there.  It is 
very, very bad.  I lost my coat three days ago."  The 
veteran's companion commented that "the days just blend into 
one another and he only remembered today's date because we 
discussed it on the way down here, along with the two 
previous dates, counting how many days there would be until 
the end of the month."  The examiner commented that the 
thrust of the companion's statement was that the veteran 
usually could not remember dates and that this was an 
exception.  The veteran then reported that he took care of 
his grandaughters' checking accounts and he listed bills, 
food, clothing, and gas for this companion as his regular 
expenses.  The veteran stated that he did not have a 
checkbook of his own and that he could not take care of his 
own money and that if VA wanted to take care of his finances, 
it was okay with him.  

In summing up the assessment, the examiner stated that the 
veteran exhibited a significantly evasive nature, was 
uncooperative, and appeared to make an effort to appear in 
the worst light as far as mental factors were concerned.  As 
examples, the examiner provided that the veteran endorsed 
auditory hallucinations and claimed that he needed a 
caretaker by describing his companion as such, while the 
companion was more properly characterized as an acquaintance.  
The examiner found the veteran's demeanor to be reserved, but 
the veteran showed a full range of affect, and "on several 
occasions had quite a hardy laugh."  His description of 
attending AA meetings, going to the library, fishing, 
swimming, laying of hands on the ill, and the implication 
that he buys his own bus tickets, were cited by the examiner 
as indications that the veteran leads a more active life than 
the veteran was willing to directly verbalize.  

The examiner concluded that the veteran's dysthymic disorder 
was in remission, that there were no signs of symptoms of any 
other psychopathology, and that there is no psychological 
reason to explain why the veteran cannot be gainfully 
employed.  He also found the veteran competent to handle his 
own benefits.  The examiner rendered a diagnosis of dysthymic 
disorder in full remission, and assigned the veteran a Global 
Assessment of Functioning (GAF) score of 90.  

In March 2004, the veteran underwent VA examination of his 
back, in part to determine the effect, if any, of his low 
back disability on his ability to obtain and follow 
substantially gainful employment.  During this examination, 
the veteran reported that he had initially injured his back 
"carrying dead people" during service.  He also indicated 
that most days he was confined to bed or a wheelchair and 
that he used a cane and corset/brace to get around.  He 
stated that he has been like this since 1977.  That examiner 
reported that when it came time to conduct the physical 
examination of the veteran's back, the veteran stood for the 
examiner but reported that he could not bend his lumbar spine 
at all.  The examiner provided the following account:

I asked him if we could simply have him 
move gently bending forward to the side 
or back and he refused to do this.  He 
said he was unable to do this due to 
pain.  Therefore, I could not take any 
range of motion measurements whatsoever.  
I examined by palpation and visualizing 
his lumbar spine and he showed mild loss 
of the lumbar lordosis and there was some 
mild paralumbar spasm noted to deep 
palpation.  The neurological examination 
was performed.  He had normal reflexes at 
the knees and ankles and he had normal 
sensation to light touch [illegible] an 
L-2 to S-1 distributions bilaterally, and 
he had normal motor function in major 
motor groups of both lower extremities 
grossly.  There is a negative seated and 
supine straight leg sign.  Again, because 
he could not or would not bend or move 
his back, I could not elicit or examine 
him for any incoordination in motion, 
fatigability or weakness, despite my 
efforts to coax him to just simply gently 
move.  He said he could not or would not 
do this for me.  

This examiner stated that it was "very difficult to assess 
the severity of this condition on the veteran's ability to 
perform average employment in civil occupation again because 
of his lack of abilities to perform simple motion tests."  
The examiner stated that pain was not visibly manifest on 
motion because the veteran did not move.  This examiner 
commented that the severity of his low back condition was 
mild to moderate.  

Another letter from Dr. Schneider, dated in September 2004 
and addressed to Sean Kendall is also of record.  She 
indicated that she was replying to the attorney's request to 
describe all records reviewed before she wrote the report of 
March 2002, and to "read and rebut" the letter from April 
2004 by the VA examiner who concluded that the veteran's 
depression was in remission and that he was employable.  

She reported that she had reviewed the veteran's claims file, 
his medical records, and his record on appeal, prior to the 
March 2002 letter.  She also reported that she had a meeting 
with the veteran twice, and on one of these occasions talked 
for an hour with his daughter.  

Dr. Schneider then explained that, prior to writing the 
current letter, 

[i]n preparation for this rebuttal I 
spoke to [the veteran's] daughter for 45 
minutes and to [the veteran] for 45 
minutes on June 21, 2004.  I also spoke 
with [the veteran] on August 9, 2004 to 
recheck his condition, as well as to 
orally re-administer one of the 
questionnaires I had first given him on 
January 24, 2002, the Symptom checklist 
for head injury/PTSD.
 
Dr. Schneider provided a history, obtained from the veteran 
and his daughter, regarding physical health disorders, 
including ulcers.  She reported his daughter's description of 
the veteran in a wheelchair and in an irritable and depressed 
mood.  

Dr. Schneider stated that the veteran woke up most nights due 
to pain and bad nightmares.  According to the veteran's 
daughter, he was in considerable pain and hobbled when not in 
a wheelchair.  He also reported that he awoke most nights due 
to pain and that he either had dreams of hearing voices or 
actually heard voices.  The veteran's daughter corroborated 
his report that he had problems organizing papers and 
remembering dates and phone numbers and that he had overdrawn 
his checking account.  By report of the veteran's daughter, 
this practitioner recorded that the veteran lost his coat the 
previous spring, left his wallet somewhere the previous week, 
was often unable to tell his daughter what he did the past 
weekend while living with his mother, and that he remembered 
long past events better than recent events.  

His daughter reported that the veteran went to the library 
two or three times per week, but was unable to remember what 
he had read, and that he attended AA meetings only 
occasionally, rather than weekly.  The daughter, as well as 
this practitioner, offered their opinions that the veteran 
did not read the books he had previously reported, based on 
his daughter's observation that she never sees such books.  
The veteran reported paranoid beliefs of being spied upon and 
that VA doctors were Al Queda.  

The veteran informed Dr. Schneider that the April 2004 VA 
examiner had misunderstood his comments about fishing and 
swimming and that he was not actually swimming two years ago 
but rather was water jogging and that he last went fishing on 
September 11-apparently in 2001.  Both the veteran and his 
daughter reported that he had snappy irritability and 
depression, and he attributed his irritability to worries 
over financial matters.  

After relating the above, Dr. Schneider concluded that the 
veterans' functioning was slightly less psychotic than two 
years ago but that she did not think he would remain less 
psychotic if he were found to be employable and had to face 
the stress of trying to work.  She offered her opinion that 
the veteran's cognition may have held up for his brief mental 
status examination with the April 2004 VA examiner, but that 
it fails him in his activities of daily living, such as 
keeping his checkbook, remembering what he reads and does, 
and keeping track of his possessions.  She also reported that 
his only friend had recently moved and thus, the veteran was 
back to being friendless, although he isolated less than he 
did in 2002.  She said that she thought that the veteran was 
unemployable and that her "assessment of a 70% rating for 
psychiatric impairment made in 1972 still stands."  

As a diagnosis, Dr. Schneider provided moderate major 
depression with mood incongruent psychotic features, less 
severe than in 2002.  She assigned the veteran a GAF score of 
55.  

Also of record are VA outpatient treatment records from June 
1995.  These consist mostly of reports of addiction therapy 
and the veteran's progress in treating his alcoholism.  
August 2002 records from the North Colorado Medical Center 
show that the veteran underwent at least a partial knee 
replacement due to arthritis.  

In October 2006, the veteran underwent VA examination by a 
psychiatric consultant.  This physician indicated that he had 
reviewed the veteran's claims file and the Board's remand in 
conjunction with the examination.  Since the last evaluation 
the veteran had not been in therapy, had not taken 
psychiatric medications, had no suicide attempts, and had no 
psychiatric hospitalizations.  He had not had any legal 
problems for the previous ten years.  He reported that he no 
longer drank alcohol but continued to smoke marijuana.  He 
also reported that he had pled guilty by reason of insanity 
to the sexual assault and assault with a deadly weapon on his 
mother-in-law with a machete in 1980-81 and blamed his 
behavior on psychiatric, mind-altering drugs.  

The veteran's living arrangements were unchanged from the 
March 2004 examination report.  He reported that he assisted 
his mother in such matters as filling out paperwork and 
helping out with the groceries.  When living with his 
daughter, he enjoyed spending time with his three 
grandchildren.  He also enjoyed playing the guitar and organ, 
as well as fishing, but a physical ailment prevented him from 
swimming and he no longer played in his mariachi band.  The 
veteran's daily routine was described as arising at seven 
thirty in the morning, after some interrupted sleep due to 
back pain, showering, eating breakfast at nine or ten in the 
morning, then lunch and dinner.  He shopped for his mother 
and did some cleaning around the house.  He reported that he 
showered daily and managed his activities of daily living 
without any problems.  

The veteran reported that he had not worked since 1977 when 
he reinjured his back working at a beef company.  He reported 
that he had attended college for two years without earning a 
degree, that he currently went to the local university law 
library, and that he liked to read.  He stated that he has 
thought about going to college but he felt that his mind is 
not up to a full load at school.  

This examiner indicated that the veteran was not in his 
wheelchair and did not have his neck brace or low back brace.  
Mental status examination revealed a serious affect but the 
veteran also laughed at different times, especially when he 
talked about his mother still trying to teach him how to 
cook.  He reported that he slept poorly because of back pain 
but he also took naps.  His appetite was good and there was 
no sense of anhedonia.  He denied suicidal and homicidal 
ideation and he denied a history of all psychotic symptoms.  
He had never had a panic attack.  On a mood scale defined as 
ten being the worst his depression has ever been and zero 
equating to no depression, he stated that the last three 
months his depression has been at level two or three.  He was 
awake, alert and oriented times four.  On a standardized 
mental status examination he showed mild cognitive impairment 
that the examiner stated may be normal for his age, getting 
twenty-five out of thirty questions correct but only 
remembering two out of five objects at two minutes.  

The examiner stated that the veteran was employable-that 
there were no limitations on his employability in terms of 
his dysthymic disorder.  He could work at a sedentary job 
with minimal supervision and little interaction with the 
public.  The examiner further stated that he did not see 
significant occupational impairment due to the level of the 
veteran's depression.  Further, the examiner commented that 
while the veteran's depression/dysthymic disorder may be 
still present on a mild basis, by the veteran's own report, 
his depressive symptoms are not so severe that he could not 
work.  He also offered his medical opinion that he did not 
see any problems with social or industrial adaptability based 
upon the level of depressive symptoms, and any possible 
functional impairment would be very mild at best.  

This examiner also provided an opinion to reconcile the 
previous opinions in the claims folder.  He stated that he 
could only comment that the veteran has appeared differently 
to different examiners in the past and that there have been 
questions about exaggeration of symptoms in the past as well.  
His dysthymic disorder, which is a chronic, mild, low-level 
depression, remained in remission.  His alcohol abuse also 
remained in remission.  The examiner found him to have no 
other mental disorder besides dysthymic disorder. 

A diagnosis of dysthymic disorder, in remission, was rendered 
and a GAF score of 90 was assigned to the veteran, both 
overall and for his service-connected disability.  

Law-rating criteria/TDIU

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Effective November 7, 1996, the regulation governing mental 
disorders, 38 C.F.R. § 4.132, was revised and renumbered as 
38 C.F.R. § 4.130.  As a result of the revision, the criteria 
were changed.  See 61 Fed. Reg. 52,701-702 (1996).  That same 
date, subsection (c) was removed from 38 C.F.R. § 4.16, the 
regulation, pertaining to TDIU.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO has considered the old and new rating criteria, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the provisions in effect prior to November 7, 1996, in 
evaluating impairment resulting from psychiatric disorders, 
social inadaptability was to be evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129 (1996).  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  Id.  
In other words, the impairment of earning capacity.  Id.  The 
severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Id.  VA was 
not to under-evaluate the emotionally sick veteran with a 
good work record, nor over- evaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It is for this reason that 
great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
record of the history and complaints was only preliminary to 
the examination.  Id.  The objective findings and the 
examiner's analysis of the symptomatology were the 
essentials.  Id.  

A 30 percent rating is currently assigned for the veteran's 
dysthymic disorder with reactive depression.  Prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R § 4.132, 
Diagnostic Code 9405.  

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  A 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there was a demonstrable inability to 
obtain or retain employment.  Id.  

Effective from November 7, 1996, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2006).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006). The DSM-IV contains a GAF scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  Higher scores correspond to better functioning of 
the individual.  

GAF scores ranging between 91 and 100 are assigned when there 
is superior functioning in a wide range of activities, life's 
problems never seem to get out of hand, is sought out by 
others because of his or her many positive qualities; no 
symptoms.  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF 
scores ranging between 81 and 90 are assigned when symptoms 
are absent or minimal (e.g., mild anxiety before and exam), 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than every day problems or 
concerns (e.g., an occasional argument with family members).  
Id.  GAF scores of 71 to 80 are assigned in cases where 
symptoms, if present, are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating 
after family argument); no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  Id.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Regulations also provide for extraschedular ratings in 
certain cases.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2006).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

To establish a TDIU, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (1996 & 2006).

Also, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1996 & 2006).  

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  Id.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Id.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a TDIU.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

Analysis

The preponderance of the evidence of record demonstrates that 
the criteria for a rating higher than 30 percent for the 
veteran's service-connected dysthymic disorder and the 
criteria for a rating based on TDIU have not been met.  
Therefore, his claims must be denied.  

Psychiatric examination by three different VA examiners over 
the course of this claim, a physician in December 1995, a 
psychology consultant in March 2004, and a psychiatric 
consultant in October 2006, have all indicated that the 
veteran's service-connected dysthymic disorder is in 
remission.  The last two examiners assigned GAF scores of 90, 
indicating function at the high end of the 81 to 90 range, a 
range assigned when there symptoms are absent or only 
minimal.  All of these examiners found the veteran to be 
employable.  

In contrast, the two letters from Dr. Schneider characterize 
the veteran as being completely unemployable, extremely ill, 
and even presenting mortal danger to others, at least in the 
context of attending VA examinations.  

Because of this disagreement by the medical professionals, 
the Board must weigh the probative value of these opinions as 
well as consider all the evidence of record, including the 
credibility of all evidence, in order to make a decision on 
this appeal.  It is within the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The credibility and weight to be attached 
to medical opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996), the Court remarked that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.

Although Dr. Schneider commented that she reviewed the files 
sent to her by the veteran's attorney, her opinion is stated 
with reference, almost exclusively, to her interviews with 
the veteran and his daughter.  Essentially, her opinions 
amount to endorsing the veteran and his daughter's opinions 
that he is extremely ill, dangerous, and cannot work.  Upon 
inspection, the reports from the veteran's daughter are no 
more than confirmations of the veteran's own reports.  
Clearly his daughter knows only from the veteran's reports 
whether he has pain, nightmares, has lost his coat, or hears 
an imaginary vacuum cleaner running; she merely reports what 
the veteran tells her.  Therefore, ultimately, Dr. 
Schneider's opinion is almost entirely based on the veteran's 
statements.  Dr. Schneider points to no difficulty in the 
veteran's speech, no dissociation observed during her 
interview with the veteran, no objectively tested memory 
lapses, or any other objective findings other than her 
observation that the veteran's affect was blunted and he 
appeared numb and that she was able to palpate trigger points 
on the veteran, which supported her opinion that his 
psychiatric condition resulted in pain in the muscles of the 
veteran's upper body, particularly in the lumbar area.  Thus, 
the probative value of Dr. Schneider's psychological opinion 
rests largely on the veteran's credibility.  Apparently she 
assumed the veteran to be credible, despite clear evidence in 
the claims file to the contrary.  

The Board finds that the veteran is not credible, as 
demonstrated by a long pattern of lack of veracity as to 
reported events and numerous observations by VA examiners 
that the veteran's statements were inconsistent with physical 
findings.  Most telling in this regard are his reports of 
injuries sustained during service.  In her March 2002 letter, 
Dr. Schneider relates a history of injuries reported by the 
veteran, including injuries sustained in combat.  She 
reported that the veteran was injured as the result of two 
different landmine explosions during a two month period, and 
both times, heroically tending to the wounded despite his own 
injuries.  Other than his own assertions, which have changed 
over the years, the record is absent for any evidence that 
the veteran ever engaged in combat with the enemy during the 
Vietnam War.  

Since his separation from service in 1968, the veteran's 
account of his back injuries has diverged from that contained 
in the service medical records.  The veteran's account 
initially stayed true to that provided by the service medical 
records.  In August 1974, he reported injuring his back in 
infantry training in December 1965 and picking up a box in 
June 1968.  By June 1978, however, his account had changed, 
as he reported to Dr. Perry that he had injured his back 
carrying wounded in 1965 during combat duty in Vietnam, and 
in May 1968 lifting milk cartons.  By June 1981 he was 
attributing this injury to carrying dead bodies during combat 
in July 1966.  And, as related by Dr. Schneider, by March 
2002 he was reporting that he injured his back in landmine 
explosions.  

These reports are not supported by the contemporaneous 
service medical records, which are absent for any mention of 
combat injuries.  These records do not appear deficient in 
reporting the veteran's medical complaints during service.  
Indeed, in addition to his complaints of back pain, service 
medical records recorded the veteran's complaints of acute 
gastroenteritis while aboard the U.S.S. Renville in March 
1966, and his admission to the station hospital in January 
1967 for hookworm infestation.  As to back complaints, these 
records show that the veteran injured his back for the first 
time two years prior to June 1968 by stooping over, and again 
in May or June 1968, picking up a heavy object.  
Conspicuously absent are any reports of injuries sustained as 
a result of his alleged involvement in to landmine explosions 
or carrying the dead or wounded.  The Board finds the 
contemporaneous medical records much more probative than the 
veteran's post-service internally inconsistent accounts.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  

Further adding to the incredible nature of these reports is 
that, despite his reports of combat, the veteran's DD Form 
214 is absent for any awards indicative of combat, such as 
Combat Infantryman Badge.  Although he claims to have been 
injured in two landmine explosions, there is no evidence that 
he was awarded a Purple Heart.  

Additionally, a review of the record demonstrates the 
veteran's character for lack of truthfulness and veracity.  
Several VA examiners have either directly stated or strongly 
implied that the veteran's accounts of his symptoms are 
exaggerated.  This forms a pattern from the July 1979 
examination report in which the examiner offered his opinion 
that the veteran refused to cooperate due to his pending 
Workman's Compensation claim through the December 1995 
medical opinion of the physician who examined the veteran's 
low back and remarked that the veteran carried a cane during 
the examination but did not put any weight on it, the cane 
only coming into contact with the ground every three or four 
steps.  This pattern continued, as demonstrated by the April 
2004 examiner's report that the veteran had no difficulty 
remembering that day's date but then went to lengths to 
explain that this was an aberration and that usually he could 
not remember dates.  

Despite these inconsistencies, Dr. Schneider comments that 
she reviewed his entire claims file, apparently not finding 
it significant that the veteran provided history had changed 
over the years and his combat history conflicted with the 
record.  By her own account, Dr. Schneider bases her findings 
that the veteran's dysthymic disorder is 70 percent disabling 
on his reported combat duty and his reported 1980 assault on 
his mother-in-law.  

Because the Board finds the veteran's account of combat 
injuries to lack credibility, Dr. Schneider's opinion based 
on those accounts has negligible probative valued.  
Additionally, although put on notice of the inconsistencies 
present in the veteran's account of his own history, Dr. 
Schneider placed great weight in her opinion on the veteran's 
alleged tendency to dissociate, apparently from Dr. Perry's 
finding connected with the veteran's report of an assault on 
his mother-in-law in 1980.  Other than statements originating 
solely with the veteran, the only support for this single 
incident of violent dissociative behavior is that loosely 
provided by Dr. Perry's report of the veteran's wife's report 
of what her mother told her.  This chain of reports is so 
long as to afford it little value.  Significant is that the 
record contains no police reports, court documents, or other 
official findings as to this assault, particularly given the 
veteran's report during the October 2006 examination, that he 
was found to be legally insane.  Surely given the nature of 
the veteran's claims, if such a report were to exist, he, his 
daughter, or his representative, would have presented this as 
evidence in support of his claims.  This same lack of 
objective evidence, as well as Dr. Perry's report that the 
veteran told him that he had no memory of the incident, 
indicates that this finding of a tendency to dissociate, was 
again, based primarily on the veteran's own reports.  

Dr. Schneider's considerable reliance on this single event 
from 1980, as evidence of his service-connected psychiatric 
disability, further reduces the probative value of her 
opinion.  Not only is the veracity of his account of a 1980 
dissociation questionable, but this lone evidence of 
dissociation is, even if believed, from twenty-two years 
prior to Dr. Schneider's March 2002 letter.  She apparently 
places no weight on the intervening years' absence of reports 
of violence or disassociation.  She warned of the mortal 
danger presented by the veteran, and by implication, that he 
was severely mentally ill, without regard to the lack of 
evidence in the claims file of violence or disassociation 
during VA examinations in March 1981, November 1988, or 
December 1995.  Indeed, the veteran's behavior during all VA 
examinations pertinent to this claim was inconsistent with 
Dr. Schneider's findings, and thus the basis for her opinion.  
Although the examiners indicated that the veteran was evasive 
and tended to be uncooperative, no examiner reported any 
threats, violence, or menacing behavior.  Again, Dr. 
Schneider's opinion is contradicted by all objective evidence 
occurring during examinations and is only supported by one 
remote event and the veteran's own assertions, whether 
repeated by his attorneys, daughter, or other physicians.  

Dr. Schneider's September 2004 letter is of limited probative 
value for additional reasons.  The content of this letter is 
essentially a refutation of the results of the March 2004 VA 
examination.  In essence, the argument is that the VA 
examiner mischaracterized the veteran's condition, 
misunderstood the veteran's reports of his activities such as 
fishing and swimming, the veteran was having an exceptionally 
good day that day, or the veteran was actually a lot worse 
off than he appeared and his mental illness caused him to 
describe himself inaccurately.  To consider these 
explanations valid, the fact finder must arrive at the 
conclusion that the March 2004 VA examiner was either 
incompetent or biased against the veteran.  Even given that 
the Board finds that the March 2004 VA examiner was neither 
incompetent nor biased, according to Dr. Schneider's 
September 2004 letter, little weight could be placed on the 
examination because the veteran's apparent healthy behavior 
could always be explained as the veteran merely 
mischaracterizing his condition due to his mental illness.  
Following this circular argument, no examination of the 
veteran would ever be valid to show anything other than he 
suffered from severe psychological disability and could not 
work.  

Finally, Dr. Schneider's September 2004 letter contains 
evidence of bias, irrespective of the factors listed above.  
In particular, Dr. Schneider reported in her September 2004 
letter that the purpose of the letter, as well as the 
September 2004 interviews with the veteran and his daughter, 
was to rebut the March 2004 VA examination report.  This 
stated agenda casts aspersions on the objectivity of the 
September 2004 opinion.  

For these reasons, Dr. Schneider's March 2002 and September 
2004 opinions are afforded little probative value.  Rather 
the opinions amount to little more than an affirmation that 
the veteran is unemployable and should be rated at 70 percent 
disabled for his dysthymic disorder based on reports 
originating with the veteran, who the Board finds to lack 
credibility.  

In contrast, the VA examinations are given significant 
probative weight because they rely on observations of the 
veteran rather than simply adhering to reports that all 
originate with the veteran.  Furthermore, the reports are 
consistent with the evidence of record as well as being 
consistent with each other.  This consistency covers a span 
of eleven year period from 1995 to 2006.  The three most 
recent VA examinations of the veteran's mental disease have 
found the veteran's dysthymic disorder to be in remission.  
None of the examiners noted any behavior consistent with a 
tendency to dissociate.  All objective evidence reported by 
the VA examiners, such as observations of the veteran's mood, 
his response to cognitive tests, his response to questions 
probing memory function, and his speech patterns, showed the 
veteran to be without deficit in these areas.  The March 2004 
and October 2006 examiners both assigned the veteran GAF 
scores of 90, indicating minimal or no symptoms.  

In applying the criteria for evaluating mental disease, in 
effect prior to November 7, 1996, the vast preponderance of 
the evidence fails to show that the veteran's mental disease 
has any significant effect on his industrial adaptability.  
Any argument that his lack of employment since 1977 
demonstrates that he cannot work is circular in nature.  The 
record is absent for any credible evidence of abnormalities 
in conduct, judgment, or emotional reactions which affect 
economic adjustment.  The Board finds that the reports of 
losing a coat, misplacing keys, not being able to recount the 
events of a previous weekend, forgetting why he walked into a 
room, and irritability are not evidence of lack of industrial 
adaptability.  There are no reports of losing a job due to 
dysthymic disorder; indeed, his dysthymic disorder has been 
in remission over the entire course of this claim.  As to the 
veteran's vague reports, rather directly or through his 
daughter, of auditory hallucinations involving a vacuum 
cleaner and hearing voices, the Board finds his demonstrated 
lack of credibility to make these reports not believable.  

The record contains no evidence that the veteran is unable to 
maintain effective or favorable relationships with people or 
evidence that any psychoneurotic symptoms affect his 
reliability, flexibility, or efficiency levels.  Indeed, the 
veteran has reported that he attends AA meetings, and has 
demonstrated an ability to maintain a relationship with his 
daughter, mother, and the acquaintance that he described as a 
caretaker.  He has demonstrated flexibility in that he splits 
his living arrangements between his daughter's residence and 
that of his mother.  He is evidently reliable enough to do 
his mother's grocery shopping and clean her residence.  No 
examiner, not even Dr. Schneider for that matter, has found 
the veteran to have any impairment in maintaining and 
establishing effective relationships with people or to suffer 
from any difficulty with reliability, flexibility or 
efficiency.  Indeed, the veteran has apparently been able to 
adapt to the loss of the recent loss of the acquaintance who 
accompanied him to the October VA examination.  Thus the 
veteran's service-connected dysthymic disorder does not 
satisfy the criteria for evaluating mental disease, effective 
prior to November 1996, for a rating higher than the 30 
percent already assigned.  

Application of the criteria effective since November 1996, 
results in the same outcome.  No examiner has found the 
veteran to suffer from circumstantial, circumlocutory, or 
stereotyped speech.  There are no reports of panic attacks.  
There are no findings or indications that he cannot 
understand complex commands.  In this regard he was able to 
successfully subtract serial sevens and perform mathematical 
operations during the March 2004 examination and to show only 
mild cognitive impairment on a standardized test during the 
October 2006 examination.  

As to the veteran's memory, during most of the relevant 
period, the record showed no impairment.  The December 1995 
examiner stated that the veteran remote and recent memory 
were intact and the March 2004 examiner found that there were 
no deficits in long or short term memory.  During the March 
2004 examination, he was able to remember in considerable 
detail the events of the days prior to the examination.  The 
October 2006 VA examination report, however, supports the 
reports by the veteran's daughter and provides additional 
evidence that the veteran does have some current memory 
impairment as he could remember only two out of five objects 
at two minutes.  

The extent of the veteran's memory impairment, mild at worst, 
is consistent with the criteria for a 30 percent rating but 
does not rise to the level of long and short term memory 
impairment that result in occupational and social impairment 
with reduced reliability and productivity.  The preponderance 
of the evidence is against a finding that the veteran's 
memory impairment results in any occupational and social 
impairment.  In that respect, the October 2006 examiner 
stated that the veteran's service-connected dysthymic 
disorder resulted in no problems with "social and industrial 
adaptability."  Because the veteran's service-connected 
dysthymic disorder does not cause any problems with social 
and industrial adaptability, it would be contrary to the most 
probative medical evidence of record for the Board to find 
that his memory difficulties resulted in occupational and 
social impairment with reduced reliability and productivity.  

The preponderance of the evidence also demonstrates that the 
veteran does not have flattened affect or any disturbance in 
mood or motivation and.  Only Dr. Schneider's March 2002 
letter contains evidence of disturbed affect, by her finding 
that the veteran's affect was blunted and he appeared numb.  
The December 1995 examiner found the veteran to have a 
subdued but not appreciably depressed mood and to have a 
mildly constricted but not markedly constricted affect.  The 
March 2004 examiner found the veteran to have a full range of 
affect, the October 2006 examiner found the veteran to have a 
serious affect, but that he laughed several times during the 
examination.  

There is no evidence of impaired abstract thinking or 
disturbance in motivation.  There is no evidence that the 
veteran cannot maintain and establish effective social 
relationships.  He attends AA meetings, goes to the library, 
and rides the bus without problems.  He has maintained 
effective relationships with his family and has reported that 
he had numerous friends over the years, including his 
companion who recently relocated.  As the veteran has not 
worked, or apparently sought work, for any period of time 
relevant to this appeal, there is necessarily no evidence 
that he cannot establish and maintain work relationships as a 
result of his dysthymic disorder.  

Additionally, even if the description of his dissociation 
over twenty five years ago is taken at face value, this 
behavior is so remote in time, fourteen years prior to when 
he filed his current claim, as to be without probative value 
as to his current mental state.  

In short, the vast preponderance of the evidence shows the 
veteran's dysthymic disorder to be in remission and therefore 
a rating higher than the 30 percent, under any applicable 
criteria, would be inappropriate.  

The Board has also considered whether referral for 
extraschedular benefits is warranted with regard to the 
veteran's service-connected dysthymic disorder.  In this case 
the veteran's disability picture is not so unusual or 
exceptional as to warrant referral for extraschedular 
consideration.  There has been no hospitalization for the 
veteran's psychiatric disability for over twenty-five years.  
Given that the veteran has not worked or sought work for over 
twenty five years, and that the preponderance of the evidence 
shows that his psychiatric disability is in remission, there 
is no basis for finding that his disability results in marked 
interference with employment.  Because the preponderance of 
the evidence shows that the veteran's service-connected 
psychiatric disability is in remission, there is no basis for 
finding that this disability results in such an unusual or 
exceptional disability picture as to warrant referral for 
extraschedular consideration.  

Turning to the issue of whether a rating based on TDIU is 
warranted, the preponderance of the evidence shows that the 
veteran is not unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  

In determining whether the veteran meets the statutory 
requirements of a 60 percent rated disability, the Board has 
considered the language of 38 C.F.R. § 4.16(a) that 
disabilities resulting form a common etiology or a single 
accident should be considered as one disability.  The veteran 
was initially granted service connection for his psychiatric 
disability for depression resulting from his lumbar spine 
disability.  Thus it could be said that the veteran's low 
back disability and his mental disease both result from a 
common etiology.  However, the Board need not decide if these 
disabilities are properly considered as a single disability 
with a resultant 60 percent rating, because the evidence 
demonstrates that the veteran is not so disabled by his 
service-connected disabilities as to prevent him from 
securing and following a substantially gainful occupation.  
Therefore, assuming without deciding, that his lumbar spine 
and psychiatric service-connected disabilities constitute a 
single disability for the purposes of 38 C.F.R. §4.16(a), the 
Board finds that the veteran fails to meet the requirements 
for TDIU for the reasons stated below.  

The only evidence favorable to a finding that the veteran is 
unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities comes 
from Dr. Schneider's report.  As explained above, the 
preponderance of the evidence shows that the veteran's 
service-connected mental illness is in remission.  Thus the 
Board attaches negligible, if any, probative value to Dr. 
Schneider's opinions, stated in the March 2002 and September 
2004 letters, that "the veteran is unemployable solely due 
to his psychiatric illness" and "I do not think he is 
employable now," respectively.  

The December 1995, March 2004, and October 2006 VA examiners' 
opinions that the veteran's service-connected psychiatric 
disorder was in remission precludes a finding that he is 
unemployable due to this disability.  Furthermore, both the 
March 2004 examiner's opinion that there is no psychological 
reason that the veteran cannot be employed and the October 
2006 examiner's opinion that the veteran's dysthymic disorder 
places no limitations on his employability are compelling 
affirmative evidence against a finding that the veteran is 
unemployable due to his service-connected psychiatric 
disability.  

The preponderance of medical evidence also demonstrates that 
the veteran's service-connected disability of the lumbar 
spine does not render him incapable of securing or following 
a substantially gainful occupation.  

Highly probative of the effect, if any, of the veteran's low 
back disability on his employability, are the reports of VA 
examination of his back in December 1995 and March 2004.  
After examination of his back in December 1995, a VA 
physician rendered an opinion that the veteran should be able 
to perform a sedentary job where he is allowed to sit and 
stand as needed.  

Although the March 2004 VA examination of the veteran's spine 
did not yield an opinion with regard to his employability, 
the Board finds sufficient evidence in that examination 
report, along with other evidence of record, or lack thereof, 
to determine that the veteran's refusal to attempt any motion 
of the low back during the examination constitutes a failure 
to cooperate with the examiner; such failure rooted in other 
than the effects of his service-connected back disability.  
Failure to cooperate with requested development may result in 
the denial of the claim for an increased rating where that 
failure is a failure to report for an examination.  See 38 
C.F.R. § 3.655.  Merely reporting for an examination, 
however, and then refusing to cooperate with the examiner to 
obtain clinical data defeats the purpose of the examination 
and renders the reporting for the examination merely a 
ministerial act, substantively no different than failing to 
report.  Although regulations do not support denial of his 
claim solely based on application of 38 C.F.R. § 3.655, the 
probity of the examination results are within the province of 
the Board.  

Evidence that the veteran would not cooperate with the 
examiner as opposed to could not cooperate with the examiner 
begins with the veteran's mischaracterization of his post-
service back symptoms.  During this examination, the veteran 
reported that, since 1977, he has been essentially bedridden, 
reporting that he gets out of bed to fix a meal but spends 
the rest of the time in bed or in a wheelchair.  The Board 
finds this history to be a fabrication because it conflicts 
with other reports by the veteran showing a significantly 
different disability picture.  The veteran reported 
collectively, during the December 1995, March 2004, and 
October 2006 examinations, that he plays guitar, swims, 
fishes, rides the bus, spends several hours a week at the 
local law library, attends AA meetings, cleans his mother's 
house, and goes grocery shopping for his mother.  He attended 
the October 2006 examination without a wheelchair and without 
his neck brace or low back brace.  In the September 2004 
interview with Dr. Schneider, the veteran reported that his 
low back pain was improved while his neck pain had worsened.  
Evidence of his statements not matching his actual physical 
condition is shown by December 1995 examiner's report that 
the veteran complained of pain on motion without any 
objective evidence of pain and displayed considerably greater 
motion when getting dressed after the examination than he 
displayed while being evaluated for range of motion.  

Also probative that the veteran perversely refused to 
cooperate with the March 2004 examination is that although 
the record contains reports of treatment for osteoarthritis 
of the veteran's knees in August 2002, there are no treatment 
records documenting complaint or treatment for his back for 
the past quarter of a century.  Though the veteran may have 
simply suffered through his reported pain, the lack of 
treatment for his back in light of evidence that he sought 
out treatment for other non-traumatic pain, osteoarthritis of 
his knees, draws into question that his back ever results in 
such pain that he cannot attempt any motion.  

Furthermore, as the history shows, the veteran has a pattern 
of making efforts to avoid attending medical examinations 
that may affect his disability benefits.  Such efforts 
include his manipulation of medical professionals to submit 
requests for examinations by professionals other than VA or 
SSA physicians.  As related above, following a letter from a 
disability specialist in February 1980, the veteran submitted 
a statement to SSA that although he had received notice to 
see an SSA doctor, his mental condition resulted in his 
inability to keep any kind of schedule.  The letter from Mr. 
Hoyman, addressed to the SSA in April 1981, requested that 
the SSA accept a report from Dr. Perry rather than schedule 
the veteran for an SSA examination because the veteran 
exhibited signs of aggression in Mr. Hoyman's office.  The 
veteran's claims were initially denied by VA in 1995 because 
he failed to report or reschedule VA examinations.  In her 
September 2002 letter, Dr. Schneider asked that the veteran's 
spine be examined by a non-VA doctor.  

The veteran's mischaracterization of the history of his back 
disability, the absence of any treatment for his back, 
although he has sought treatment for other painful 
conditions, and his demonstrated propensity for avoiding VA 
examinations, leads the Board to the conclusion that his 
failure to attempt any lumbar motion during the March 2004 
examination was not due to an inability to execute the 
requested motion.  

Significantly, neither the March 2004 VA examination report 
nor any other evidence of record establishes that the veteran 
is unable to obtain and follow a substantially gainful 
occupation because of his service-connected low back 
disability.  The Board has considered Dr. Schneider's remarks 
that she palpated the veteran and discovered pressure points 
all over his upper body and her opinion that the veteran has 
psychologically induced muscle pain coupled with his 
degenerative disc disease to cause more pain in his low back.  
There is no evidence of record, however, that this condition 
renders the veteran unable to secure and follow a 
substantially gainful occupation.  

Furthermore, Dr. Schneider's opinion is not an opinion of the 
effect of the veteran's service-connected low back disability 
on ability to obtain and follow a substantially gainful 
occupation.  First, the veteran is not service-connected for 
the effect of a psychiatric disability on his low back, 
rather the psychiatric disability for which he is service 
connected is dysthymic disorder resulting from his low back 
disability.  More importantly, and on independent grounds, 
her opinion goes only to the effect of his psychiatric 
disability as she stated that he was "unemployable due 
solely to his psychiatric illness", and is not a medical 
opinion as to the effect of his service-connected back 
disability on his employability.  

Therefore, the most probative evidence of record on this 
matter is the December 1995 VA examiner's opinion, after a 
thorough physical examination of the veteran's spine, that 
veteran was able to perform a sedentary job where he is 
allowed to sit and stand as needed.  

Finally, there is no evidence of record that his service-
connected hookworm infestation results in the inability to 
obtain and follow a substantially gainful occupation.  

As the vast preponderance evidence of record demonstrates 
that the veteran is not unable to obtain and follow a 
substantially gainful occupation due to his service-connected 
disabilities, his claim for TDIU, under 38 C.F.R. § 4.16(a) 
must be denied.  For this same reason, there is no basis for 
referral of his claim for extraschedular consideration under 
38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(c) is not for 
application because the veteran does not have a service-
connected mental disorder rated as 70 percent disabling. 

In conclusion, the preponderance of the evidence is against a 
finding that the veteran's dysthymic disorder warrants a 
rating higher than the 30 percent already assigned and 
against a finding that the veteran's service-connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.  Therefore, his claims must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an increased evaluation for dysthymic disorder 
with reactive 
depression, evaluated as 30 percent disabling is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


